Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The remedy by attachment is given by the statute of this State to those contracts for the direct payment of money which are made, or are payable, in this State.
It is argued, that although the contract was not made, nor by ' its terms payable in this State, yet because the defendants reside here, and the action is transitory, that therefore it is pay*208able here, and entitled to the attachment. This construction would annul every distinction which is contemplated by the language of the act. All actions or contracts for the payment of money are transitory, and so the words of the act, “ is made or is payable in this State,” would have no meaning. The universally admitted rule of construction requires effect to be given, if possible, to every part of a law. We can only follow the rule in this case by denying the right of attachment, except where the contract is made within this State, or if made without it, then accompanied by a stipulation between the parties to it, that the money is to be paid here. A subsequent promise to pay here, cannot affect the question in any manner when the suit is brought upon the original contract.
Judgment affirmed.